DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.
 
Response to Amendment
3.        In an amendment dated, January 25, 2021, claims 1, 5, 11, 17and 20-22 are amended. Currently claims 1-22 are pending.

Response to Arguments

4.        Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 


Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claim(s) 1-4, 7, 8, 12-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub NO 2018/0088736) in view of Shin et al (PG Pub NO 2015/0331451).

As in claim 1, Jeong et al discloses a display device (Fig 1 and 2) comprising: 
a display panel to display an image in a first direction (Fig 1 item 303) discloses display panel that can display in a first (i.e. Z) direction; the display panel comprising a flat portion and a curved portion (Fig 1-2 item display panel 303) discloses display panel having flat portion on top and curved portion on the sides (x-direction)
a first force sensor disposed below the curved portion of the display panel in a second direction opposite to the first direction; (Fig 1-2 item 402) discloses force sensor disposed below curved portion of the display panel in a second direction that is opposite to displaying direction (i.e. first direction)
a display circuit board attached to a first side of the display panel; (Fig 1 item 306) discloses display circuit board attached to display panel (303)
and a first flexible circuit board connecting the first force sensor and the display circuit board, (Fig 1 item 306 and Par 0087-0088, 0092, 0093) discloses flexible circuit board connecting the first force sensor and the display circuit board to transmit signals. 
wherein: the display circuit board is bent a least once, and the first flexible circuit board is bent at least once. (Fig 1 item 306 and Par 0088) discloses the panel driving unit 306 may include a flexible printed circuit board 306a such as a chip on film (COF) and a printed circuit board 306b connected to the flexible printed circuit board 306a that is protruding out in –Y direction (see fig 1). But fails to explicitly disclose the display circuit board is bent a least once. However it is well known and obvious to have display circuit be made on flexible printed circuit board such as a chip on film (COF) such that it can be bent to fit within the 
but fails to disclose the first flexible circuit board overlapping the curved portion of the display panel in the first direction. However Shin et al (Fig 5, 6A, 7C   and Par 0292-0293 and 0301) discloses flexible circuit board (360/362) overlapping the curved portion of the display panel (301) that is connected to the display 330 and the PCB 350 to represent image information. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to have said display panel connected to display circuit board via FCB (flexible circuit board) on first or second side of said device to yield same predictable result.
 Furthermore having display panel of electronic device connect with display circuit board using flexible circuit board disposed on a given side of said device (i.e. top, bottom, left or right) would be well known and an obvious design choice since having said connection at a particular region/side of the device would yield display panel to receive data from its driver.

As in claim 2, Jeong et al in view of Shin et al discloses the display device (Fig 1 and 2) of claim 1, further comprising: a panel bottom member disposed below the display panel. (Fig 1 item 311)

As in claim 3, Jeong et al in view of Shin et al discloses the display device of claim 2, wherein the first force sensor is attached to a bottom surface of the panel bottom member [(Fig 1) discloses force sensor (401/402) attached to the bottom surface of panel ], and wherein the first flexible circuit board is bent below the panel bottom member, the first flexible circuit board comprising: a first end of the first flexible circuit board attached to a first pad unit of the first force sensor; and a second end of the first flexible circuit board disposed below the panel bottom member. (Fig 1 and Par 0088, 0092-0093) discloses flexible circuit board connecting the force sensor and the display circuit board

As in claim 4, Jeong et al in view of Shin et al discloses the display device of claim 3, wherein the first pad unit of the first force sensor is disposed at one end of the first force sensor in a longitudinal direction of the first force sensor. (Fig 1 item 401/402)

As in claim 7, Jeong et al in view of Shin et al discloses the display device of claim 3, further comprising: a second force sensor (left side sensor 401/402) disposed below the display panel (Fig 1); and a second flexible circuit board connecting the second force sensor and the display circuit board, wherein the second flexible circuit board is bent at least once. (Fig 1and 0088, 0092-0093) discloses flexible circuit board connecting the force sensor and the display circuit board

As in claim 8, Jeong et al in view of Shin et al discloses the display device of claim 7, further comprising: a panel bottom member disposed below the display panel. (Fig 1 item 311)

As in claim 12, Jeong et al in view of Shin et al discloses the display device of claim 7, wherein the display circuit board comprises: a first connector connected to a first connector connecting portion of the first flexible circuit board, the first connector connecting portion disposed at the second end of the first flexible circuit board; and a second connector connected to a second connector connecting portion of the second flexible circuit board, the second connector connecting portion disposed at the second end of the second flexible circuit board. It is obvious and well known in the art that within an electronic device connectors and flexible circuit board are used to connect components of electronic device wherein first connector and second connector connecting portion disposed at one end of the flexible circuit board in order to connect device components.

As in claim 13, Jeong et al in view of Shin et al discloses the display device of claim 12, wherein the first connector is disposed adjacent to the first side of the display circuit board, and wherein the second connector is disposed adjacent to a second side of the display circuit board that is opposite to the first side of the display circuit board. It would have been obvious to have particular connectors disposed at a given location (i.e. first and second side of the display circuit board) of said device in order to yield same predictable result (i.e. connect components of said device)

As in claim 14, Jeong et al in view of Shin et al discloses the display device of claim 7, wherein the display circuit board comprises: a first connector receiving portion connected to a first connector connecting portion of the first flexible circuit board, the first connector connecting portion disposed at the first end of the first flexible circuit board; and a second connector receiving portion connected to a second connector connecting portion of the second flexible circuit board, the second connector connecting portion disposed at the first end of the second flexible circuit board. It would have been obvious and well known in the art to have display circuit board comprising particular (i.e. first, second or more) connector receiving portion used to connect to particular connector connecting portion of the first flexible circuit board wherein said connector connecting portion disposed at the one end of the flexible circuit board. Thus having connection disposed at a given location would still yield same predictable result.

As in claim 17, Jeong et al in view of Shin et al discloses the display device of claim 7, wherein:
the flat portion of the display panel having a first side and a second side opposite to the first side [(Fig 1 item 303) discloses display panel having flat portion and first side and second side opposite from each other] , the curved portion of the display panel comprises a first curved portion extending from the first side of the flat portion of the display panel and a second curved portion extending from the second side of the flat portion of the display panel [Jeong et al; (Fig 1-2 item 303 and Par 0078, 0080) discloses first curved portion (331b) and a second curved portion (332b) extending from , and: the first and second force sensors are disposed to overlap first curved portion and the second curved portion of the display panel, respectively. (Fig 1-2 item 402) discloses force sensors are disposed to overlap curved portions of the display panel.

As in claim 18, Jeong et al in view of Shin et al discloses the display device of claim 1, wherein the first force sensor comprises force sensor cells, each of the force sensor cells comprising: driving electrodes and sensing electrodes disposed on a surface of a first substrate; and a force sensing layer disposed on a surface of a second substrate facing the first substrate. (Fig 1 & 2 item 402 and Par 0091-0096) discloses force sensor (i.e. presser sensor) disposed at the edge of said device connected to driving circuit. Said force sensor cells (i.e. presser sensor cells) comprising first electrode 421, a second electrode 422. But fails to explicitly disclose said force sensor cell comprising: driving electrodes and sensing electrodes disposed on a surface of a first substrate; and a force sensing layer disposed on a surface of a second substrate facing the first substrate. However it would have been obvious to an ordinary skill person in that art at the time of the filing for force sensor have driving and sensing electrodes disposed on a surface of a substrate in order to be able to detect input signal applied to said sensor which would yield same predictable result (sense force at the edge of said device).

As in claim 19, Jeong et al in view of Shin et al discloses the display device of claim 7, further comprising: a waterproof member disposed adjacent to the first and second force sensors. (Fig 15 item 666 and Par 0226-0228) discloses the use of blocking layer .

8.        Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub NO 2018/0088736) in view of Shin et al (PG Pub NO 2015/0331451) and further view of Cha et al (PG Pub NO 2019/0072997)

As in claim 15, Jeong et al discloses the display device of claim 1, (Fig 1 item 303) discloses display panel, but fails to disclose in a plan view, the first side of the display panel is partially recessed, the display panel comprising a first protruding portion and a second protruding portion in which pixels are formed to display an image. However Cha et al (Fig 1B, 2 and Par 0103) discloses display panel 200 being partially recessed comprising first and second protruding portion in which pixels are formed to display an image. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Jeong et al with the teaching of Cha et al wherein the display panel would have partially recessed portion comprising first and second protruding portion in order to arrange some electronic components of said device arranged on the front surface of the main body of the electronic device which intern reduce the size of said device.

As in claim 16, Jeong et al in view of Cha et al discloses the display device of claim 15, wherein the display circuit board is disposed on the first and second protruding portions. .

9.        Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub NO 2018/0088736) in view of Yoon et al (PG Pub NO 2014/0126227) in further view of Shin et al (PG Pub NO 2015/0331451)  .

As in claim 20, Jeong et al discloses a method of manufacturing a display device, comprising: 
providing a display panel to display an image through a top surface thereof; (Fig 1 item 303) discloses display panel that can display in a first (i.e. Z) direction
the display panel comprising a flat portion and a curved portion (Fig 1-2 item display panel 303) discloses display panel having flat portion on top and curved portion on the sides (x-direction)
attaching a first force sensor to one edge on a bottom surface (Fig 1 item 402) discloses attaching a first force sensor disposed on the edge of a bottom surface
first force sensors overlapping the curved portion of the display pane in a first direction, 
attaching a first flexible circuit board to a pad unit of the first force sensor; (Fig 1 item 306a and Par 0087-0088, 0092, 0093) discloses flexible circuit board connecting the first force sensor and the display circuit board to transmit signals.  
 attaching a display circuit board to one side of the display panel; (Fig 1 item 306) discloses display circuit board attached to display panel (303)
 connecting the first flexible circuit board (306a) to a first connector of the display circuit board (303); and fixing the display circuit board and the first flexible circuit board by bending the display circuit board and the first flexible circuit board respectively, over the bottom side of the display panel. (Fig 1 item 306 and Par 0088) discloses the panel driving unit 306 may include a flexible printed circuit board 306a such as a chip on film (COF) and a printed circuit board 306b connected to the flexible printed circuit board 306a that is protruding out in –Y direction (see fig 1). 
but Jeong et al fails to disclose heat dissipation sheet attached to a bottom surface of a display panel through lamination using a roller and first force sensor attached to bottom surface of a heat dissipation sheet that covers the bottom of the display. However Yoon et al (Par 0088 & 0092 and Fig 7-8) discloses heat dissipation sheet 170 that is attached to the back/bottom of the display panel 200 by being configured in the form of a tape or using an additional adhesive means. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Jeong et al with the teaching of Yoon et al wherein the bottom of the display panel would be covered by heat dissipation sheet in order to allow heat dissipation within said display device. Thus Jeong et al in view of 
but Jeong et al in view of Yoon et al fails to disclose the first flexible circuit board overlapping the curved portion of the display panel in the first direction. However Shin et al (Fig 5, 6A, 7C   and Par 0292-0293 and 0301) discloses flexible circuit board (360/362) overlapping the curved portion of the display panel (301) that is connected to the display 330 and the PCB 350 to represent image information. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to have said display panel connected to display circuit board via FCB (flexible circuit board) on first or second side of said device to yield same predictable result.
 Furthermore having display panel of electronic device connect with display circuit board using flexible circuit board disposed on a given side of said device (i.e. top, bottom, left or right) would be well known and an obvious design choice since having said connection at a particular region/side of the device would yield display panel to receive data from its driver.

As in claim 21, Jeong et al in view of Yoon et al discloses the method of claim 20, wherein; the curved portion the display panel extends from one side of the flat portion of the display panel [Jeong et al; (Fig 1-2 item 303 and Par 0078, 0080) discloses curved portion (331b, 332b) of the display panel extending from one side of the flat portion of ,, and the first force sensor is disposed to overlap the curved portion of the display panel in the first direction. (Fig 1-2 item 402) discloses force sensors are disposed to overlap curved portions of the display panel.

10.        Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub NO 2018/0088736) in view of Yoon et al (PG Pub NO 2014/0126227) in further view of Sato (PG Pub NO 2015/0324056).

As in claim 22, Jeong et al in view of Yoon et al discloses the method of claim 21, wherein the attaching of the heat dissipation sheet [Yoon et al (Par 0088 & 0092 and Fig 7-8) discloses heat dissipation sheet 170 that is attached to the back/bottom of the display panel 200] 
But fails to disclose placing the roller on the bottom surface of the heat dissipation sheet in the flat portion of the display panel and pressurizing the heat dissipation sheet with the roller. However Sato (Par 0202) discloses the use of external force (i.e. roller) in forming/ adhering components of said device to form said display device. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Jeong et al in view of Yoon et al with the teaching of Sato such that components of display devices would be forming using well known method wherein some components of said devices are attached using roller to apply pressure. 

Allowable Subject Matter
11.        Claim(s) 5-6 and 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BENYAM KETEMA/Primary Examiner, Art Unit 2626    
          03/13/2021